Citation Nr: 1743053	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-03 401	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right cheek scar.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to September 28, 2010, for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.

4.  Entitlement to an initial rating in excess of 30 percent (prior to May 1, 2012) and an initial rating in excess of 50 percent (from May 1, 2012) for PTSD with major depressive disorder.

5.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI) residual.

6.  Entitlement to a rating in excess of 10 percent for left knee injury residuals.

7.  Entitlement to a rating in excess of 10 percent for right knee strain.
REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1989 to October 1992, with meritorious service in Southwest Asia.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2013 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.


FINDING OF FACT

In a July 2016 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran's attorney indicated that the Veteran wished to withdraw all issues currently on appeal [i.e., service connection for right cheek scar and for tinnitus; an earlier effective date for the award of service connection for PTSD with major depressive disorder; and increased ratings for PTSD with major depressive disorder, for TBI residual, for left knee injury residuals, and for right knee strain]; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for right cheek scar and for tinnitus; an earlier effective date for the award of service connection for PTSD with major depressive disorder; and increased ratings for PTSD with major depressive disorder, for TBI residual, for left knee injury residuals, and for right knee strain; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a July 2016 written statement, the Veteran's attorney indicated that the Veteran wished to withdraw all issues currently on appeal [i.e., service connection for right cheek scar and for tinnitus; an earlier effective date for the award of service connection for PTSD with major depressive disorder; and increased ratings for PTSD with major depressive disorder, for TBI residual, for left knee injury residuals, and for right knee strain].

There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.



ORDER

The appeal seeking service connection for right cheek scar and for tinnitus; an earlier effective date for the award of service connection for PTSD with major depressive disorder; and increased ratings for PTSD with major depressive disorder, for TBI residual, for left knee injury residuals, and for right knee strain is dismissed.





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


